Citation Nr: 0520098	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-04 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar strain and 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Board considered this appeal on two prior 
occasions and remanded the claim both times for additional 
development and compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)).  All requested development has been 
completed, but the RO has continued the denial of benefits 
sought.  As such, this matter is properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sought treatment for low back pain during his 
period of active service, but did not have a chronic low back 
disability upon discharge from service.

3.  The veteran has a congenital abnormality known as 
spondylolisthesis. 

4.  The veteran's current back disability is a result of 
post-service injuries and degeneration of his congenital back 
abnormality.


CONCLUSIONS OF LAW

1.  Disability due to lumbar strain was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


2.  Spondylolisthesis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that symptoms of spondylolisthesis first 
began during his period of active service, that his work 
during service as an aircraft mechanic caused lumbar strain, 
and that his current disability is a direct result of the 
back problems that began during his period of service.  In 
support of his claim, he points to his service medical 
records clearly showing complaints of low back pain 
associated with lifting, receipts of chiropractic treatment 
beginning approximately seventeen months after his discharge 
from service, and opinion letters from his treating physician 
and neurosurgeon at the Mayo Clinic relating current 
disability to his period of service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  It is important to point out at this juncture that 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.

Service medical records reflect that the veteran entered 
service without any noted or diagnosed disabilities.  He was 
treated for complaints of low back pain on several occasions 
and determined to have low back strain on one occasion and 
myalgia on two other occasions.  Although the veteran asserts 
that he was informed that he had spondylolisthesis during 
service, there is no mention of such a diagnosis in the 
service medical records and no x-rays have been found despite 
a specific attempt by VA to obtain any and all service x-
rays.  Upon discharge examination, it was determined that the 
veteran did not have any medical or psychological 
disabilities.

The veteran and his wife testified before a Decision Review 
Officer and before the Board that the veteran experienced 
periodic low back pain following his discharge from service, 
that he worked as a glass installer and furniture building 
for at least one year after discharge from service, then 
returned to school to obtain his aircraft mechanic's license 
and, after obtaining appropriate licensing, began working as 
an aircraft mechanic again performing heavy lifting as part 
of his duties.  The veteran testified that each instance of 
injury noted in post-service treatment records was not really 
an injury, but a continuation of the back disability that 
began during his active service.  The veteran has been 
awarded Social Security Administration benefits due to back 
disabilities and a mood disorder effective April 1999.

The veteran submitted receipts of payment for chiropractic 
treatment dated in July 1986 and May through July 1987, as 
records of that treatment are no longer available.  A 
chiropractic treatment note dated in July 1991 reflects 
complaints of back pain following a twisting injury and 
records a history of injury in a fall as a child .  A 
February 1992 emergency room report reflects complaints of 
neck and back muscle strain lifting weights.  A chiropractic 
treatment note dated in June 1993 includes complaints of back 
pain after lifting a heavy object.  

In March 1995, an accident report was completed and the 
veteran was seen by a nurse for back pain associated with 
carrying 40 pounds, stepping down less than one foot, and 
experiencing sudden low back pain while working.  The nurse 
referred the veteran to an osteopathic physician who noted 
that the veteran was "quite adamant that he was not having 
back pain prior to this injury..."  The physician noted that 
the veteran had the congenital abnormality of 
spondylolisthesis and opined that the work injury aggravated 
the underlying condition but obviously did not cause it as it 
was congenital in nature.

In 1996, the veteran presented for treatment of his low back 
pain, underwent aggressive conservative treatment and was 
ultimately referred to a neurosurgeon in July 1997 for 
consultation.  In the neurosurgeon's July 1997 report it was 
noted that magnetic resonance imaging revealed spina bifida 
occulta, bilateral PARS defects at L5, Grade II 
spondylolisthesis, and degeneration of the L4/L5 disc with 
some mild protrusion.  The veteran agreed to surgical 
intervention and underwent such in September 1997.  In a 
September 1997 treatment note, the veteran's neurosurgeon 
reported that the veteran had experienced intractable and 
worsening low back pain over the previous two years.

The veteran made application for VA compensation benefits in 
October 1997 and reported that he had a lower back condition 
since January 1993.  He submitted a report from his treating 
neurosurgeon reflecting that the veteran had advised that he 
had been diagnosed during service as having 
spondylolisthesis, that it was not symptomatic prior to 
service, did not significantly limit his duties during 
service, and did not prevent him from working full-time upon 
discharge from service until the time that the symptoms 
increased and ultimately caused the need for surgical 
intervention.  The veteran also submitted a report from his 
treating physician since January 1997 reflecting that, based 
on the history received from the veteran, his lumbar 
condition had become symptomatic during service and persisted 
and worsened over the years since his discharge from service.

In May 1999, the veteran's private treating physician 
reported that he had reviewed the veteran's service and post-
service treatment records and determined that there was 
clearly evidence of a chronic back disability during service 
that had not been present prior to service.  He opined that 
it was plausible that job duties during service caused either 
the veteran's back problem itself or aggravation of a pre-
existing condition, that the history clearly seemed to show 
onset during military service.  

In July 1999, the veteran's treating neurosurgeon reported 
that he concurred with the opinion that the veteran's 
underlying spondylolisthesis was likely exacerbated during 
service.  And, in August 1999, the neurosurgeon reported that 
the veteran had been noted to have spondylolisthesis during 
his time in service, which had been treated conservatively, 
and that he continued to work in aviation mechanics after 
service.  The physician opined that it was likely that the 
veteran's work as an aircraft mechanic contributed to the 
ongoing deterioration and increased symptomatology of his 
back disorder.

The veteran underwent VA examination in August 1999 and 
subsequently complained about the way the examiner treated 
him.  Nonetheless, this examiner determined that the veteran 
was status-post lumbosacral fusion and opined that in-service 
complaints of low back pain were undoubtedly superimposed on 
the pre-existing congenital abnormality of spondylolisthesis, 
but that the in-service episodes were mild in nature and only 
resulted in temporary aggravation of the pre-existing 
condition.  The examiner further opined that significant 
aggravation occurred in approximately 1996 when the veteran 
sought treatment and ultimately underwent surgery.  

The veteran underwent additional VA examination in July 2002 
and the examiner thoroughly reviewed the claims folder prior 
to examination.  This examiner diagnosed failed low back 
syndrome status-post lumbar fusion and opined that the 
veteran's spondylolisthesis was likely a long-standing 
congenital or developmental disorder, that there was 
temporary exacerbation during service and an increase in 
episodes following discharge from service.  The examiner 
stated that the veteran's condition was a combination of 
chronic wear and tear on top of his congenital condition.  He 
added that, obviously, some of the wear occurred during 
military service, but that the more severe episodes did not 
occur until more recently.  On this basis, he concluded that 
it was more likely than not that some of the degenerative 
condition occurred while the veteran was in service, but 
added that the amount that occurred was speculative.  He 
noted that the episodes were relatively mild, but almost 
certainly early symptoms of his spondylolisthesis.   Finally, 
he stated that it was most likely that the majority of the 
veteran's condition deteriorated and degenerated after 
discharge from service because that is when severe 
symptomatology began.

Based on the medical evidence, the Board finds that the 
veteran's spondylolisthesis is a congenital defect for which 
VA compensation benefits cannot be awarded.  This is based on 
the unrefuted medical opinions of VA and private physicians 
as outlined above.  Additionally, the Board finds that 
although symptoms of the veteran's congenital abnormality 
first began during his period of service, he did not develop 
a chronic low back disability until many years after his 
discharge from service.  The Board fully acknowledges that 
the veteran's treating physician opined that chronicity began 
during service; however, it is notable that the physician did 
not reference any of the veteran's post-service treatment for 
various injuries, in particular the March 1995 examination 
report in which the veteran adamantly reported that he was 
not experiencing low back pain prior to that work injury.  
Thus, even though the May 1999 opinion was based on a review 
of the service medical records, it omitted discussion of 
significant history occurring after the veteran's service.  
Moreover, in discussing the effects of the veteran's aviation 
mechanic work, it did not distinguish between service and 
after service.  

It is also important to note that several of the private 
medical opinions submitted included statements that the 
opinions were based on a history as related by the veteran.  
The Board points out that it is not bound by a medical 
opinion based solely upon an unsubstantiated history as 
related by the veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In this regard, the Board notes that the 
neurosurgeon stated that the veteran's spondylolisthesis was 
noted during his military service, but that the veteran's 
service medical records do not contain a notation of 
spondylolisthesis.

The Board has fully considered the testimony of the veteran 
and his wife that the veteran's back pain has continued since 
his period of active service and understands that the veteran 
would, in fact, experience back pain from the congenital 
abnormality that first became symptomatic during the 
veteran's period of service.  This would certainly account 
for the chiropractic treatment sought in 1986 and 1987.  
Finding, however, that chronic disability began during the 
1980's -- instead of as a result of post-service injuries and 
deterioration of the congenital defect over the approximately 
ten years of employment, including heavy lifting, from the 
date of discharge from service to the veteran's presentation 
for treatment that culminated in surgical intervention -- is 
not supported in the medical record and would require 
ignoring the established facts that the veteran worked full-
time for many years following his discharge from service and 
that he sought treatment for low back pain associated with 
events that occurred subsequent to his discharge from 
service, whether or not he wants to classify those events as 
"injuries."  As such, the Board finds that the veteran's 
current back disability is a result of post-service injuries 
and degeneration of his congenital back abnormality.  The 
Board further finds that the veteran's current back 
disability of failed back syndrome was not incurred in or 
aggravated by service and that a disability due to acute 
lumbar strain during service did not persist and cause the 
current disability.  The veteran's claims are denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in January 1998, long before the VCAA was 
enacted, and the VCAA notice was first given to the veteran 
in February 2002.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in February 2002 and April 2004.  Additionally, 
38 C.F.R. § 3.159 was set out verbatim in a July 2002 
Supplemental Statement of the Case and again in a January 
2005 Supplemental Statement of the Case.  The Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. § 5103 in that he 
was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the veteran in obtaining evidence.  The letters stated that 
(1) the evidence needed to substantiate the veteran's claims 
was, among other things, evidence that the veteran currently 
had a disability as a result of an in-service injury or 
disease, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The supplemental statements of the 
case gave the veteran notice of the "fourth element" 
required under the VCAA that he should advise VA if there is 
any other evidence or information that will support his 
claims.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  The 
Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, 19  Vet. App. 103 (2005).

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking medical opinions as to the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in May 2003 that he had 
submitted all private records and that he received treatment 
only from VA since 1999.  

Furthermore, the veteran and his wife testified before an RO 
Decision Review Officer in November 1998 and before the Board 
in December 2000 and again in September 2003.  The veteran 
advised the Board during his most recent hearing that he did 
not have any additional evidence to submit to substantiate 
his claims.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for lumbar strain is denied.

Service connection for spondylolisthesis is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


